DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 7-12 in the reply filed on 5/27/2022 is acknowledged.  The traversal is on the ground(s) that “the reference relied upon in the Restriction Requirement does not establish that the instant claims lack novelty or inventive step.” Applicant further argues that the applied reference “fails to teach the production of expanded particles from a thermoplastic elastomer composition comprising a thermoplastic elastomer and a pigment,” as stated on page 6 of the Remarks filed on 5/27/2022. 
Applicant’s arguments are not persuasive.
This is not persuasive because the limitation of expanded particles produced from a thermoplastic elastomer having crystallinity and being selected from the group consisting of an amide-based elastomer, an olefin-based elastomer, an ester-based elastomer, a urethane-based elastomer; and a pigment was not present as the common feature among the Groups which were originally presented. The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application. See MPEP 818.02(a). Since the common feature among the originally presented claim, and acted on by the examiner, did not recite expanded particles produced from a thermoplastic elastomer having crystallinity and being selected from the group consisting of an amide-based elastomer, an olefin-based elastomer, an ester-based elastomer, an urethane-based elastomer; and a pigment, as argued by the Applicant, the restriction is properly maintained and Applicant' s arguments are not persuasive. A Restriction Requirement is based on the originally filed claims and not on amendments presented thereafter. 
Additionally, Applicants have changed the scope of originally presented Group I from (1) a thermoplastic elastomer composition comprising a thermoplastic elastomer and a pigment (note: which was not expanded, nor was there any requirement that the thermoplastic elastomer have crystallinity) to (2) A method of manufacturing expanded particles. This was not present at the time the Restriction Requirement was made over the originally filed instant claims. The Restriction Requirement mailed on 3/17/2022 makes clear that the feature which was common among the originally filed Groups in the originally filed claims is present in the prior art. 
Furthermore, with regards to the argument that the subject matter of the instantly claimed invention “was recognized to be novel and have inventive steps in the International Preliminary Report of Patentability,” as stated on page 6 of the Remarks filed on 5/27/2022, this is not found persuasive because the ISR is only for the purpose of identifying prior art (MPEP 1843.05) and is nonbinding on the Office (MPEP 1893.03(e)). If the examiner finds that a national stage application lacks unity of invention, the examiner may require an election (MPEP 1893.03(d)). The previous rejection established that the feature common among the Groups of originally filed claims was present in the prior art, meaning that the feature did not amount to a special technical feature, meaning unity of invention is not present, and Restriction is proper. 
It is additionally noted that the amended claims would be Grouped as follows: Group I, claims 1-6, drawn to a method of manufacturing expanded particles; Group II, claims 7-12, drawn to expanded particles; Group III, claims 14-15, drawn to an expanded molded article. Applicants have elected Group II with traverse. The traversal is not persuasive for the reasons discussed above. The feature which is common among the amended claims, i.e. expanded resin particles comprising a thermoplastic elastomer composition and a blowing agent, the thermoplastic elastomer having crystallinity and being selected from the group consisting of an amide-based elastomer, an olefin-based elastomer, an ester-based elastomer, a urethane-based elastomer; and a pigment, is present in the prior art. Däschlein et al. (US 2016/0121524) teaches expanded pellets produced from a thermoplastic plastic elastomer (abstract), wherein the thermoplastic elastomer is partly crystalline, meaning it has crystallinity (¶44). Examples of thermoplastic elastomer include both amide-based elastomers (¶25), olefin-based elastomers (¶42); and ester-based elastomers (¶25). The expanded beads may be produced using pigments (see ¶45-46). Thus, even if the Restriction was not based on the originally filed claims, the feature which is common among the amended claims is still present in the prior art, meaning the feature does not amount to a special technical feature, meaning unity of invention is not present, and Restriction would still be proper. 
Claims 1-6 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/27/2022, the traversal of which is not persuasive for the reasons provided above. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “having dark and light color areas on a surface, and wherein the colored expanded particles exhibit dark and light colors that satisfy the following characteristic…”
Claim 8 is indefinite because it is unclear whether “the surface” is the surface of an expanded particle or the surface of an article formed from the particles. For example, each particle has a surface, and different parts of that surface can be dark or light. On the other hand, an article can be formed from numerous particles, some of which are “dark” and some of which are “light.” Thus, the scope of claim 8 is indefinite.
Claim 8 recites “measured with a color difference meter;” “X is a value of color difference” and “Y is a value of color difference.” This is indefinite because it is unclear whether the values X and Y are color differences relative to each other, or whether they are different from an arbitrary color. Additionally, the value in the claim, “0.5,” is unitless, and thus could be any color value. Absent additional information present in the claim, such as the ASTM or JIS method of measurement, the color differences are indefinite.
Additionally, “light” and “dark” are relative terms. The terms “light” and “dark” are not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree’ and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear which colors would meet “light” and which colors would meet “dark,” and it is further unclear within a given color at which point it goes from “light” to “medium” to “dark.” The specification provides no direction for making such a determination. Therefore, claim 8 is indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Däschlein et al. (US 2016/0121524).
Däschlein et al. teaches expanded pellets produced from a thermoplastic elastomer (abstract), wherein the thermoplastic elastomer is partly crystalline, meaning it has crystallinity (¶44). Examples of thermoplastic elastomer include both amide-based elastomers (¶25), olefin-based elastomers (¶42); and ester-based elastomers (¶25). The expanded beads may be produced using pigments (see ¶45-46). 


Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US 2014/0259329).
Watkins teaches foamed pellets, beads or particles of a thermoplastic elastomer which are infused with a supercritical fluid, which corresponds to the instantly claimed blowing agent (abstract). In various embodiments, at least two colors of dyed foams (which necessarily include pigments or colorants in order to provide the dyed color) are molded together to form a decorative appearance for an article. Examples include pellets of a first color such as orange (a “light” color) and pellets of a second color such as green (a “dark” color). The orange particles correspond to colored expanded particles having a “light color portion” and the green particles correspond to colored expanded particles having a “dark colored portion,” and this appears to meet instant claim 8. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary.  Examples of thermoplastic elastomer of which the pellets, beads, or particles may be produced include polyurethane elastomers, polyamide elastomers, polyester elastomers, and copolymers including polyolefins (which are olefin-based elastomers). See ¶23. The particles have a diameter of from 3 mm to 8 mm (¶22). Watkins et al. specifically teaches that the thermoplastic elastomers used to produce the pellets have crystallinity (¶39). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Däschlein et al. (US 2016/0121524).
Däschlein et al. teaches that the expanded particles have a bulk density less than 250 g/l, which is a density less than 0.25 g/cm3. This overlaps the range of instant claims 9-10. Däschlein et al. further teaches that the expanded particles have a size of 5 to 12 mm, which overlaps the range of instant claim 10. See ¶19. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Däschlein et al. to produce particles having a bulk density and particle diameter which meet the instant claim limitations of instant claims 9-10 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Däschlein et al. does not specify whether the cells are open or closed cell, and therefore, one of ordinary skill in the art would at once envisaged either open or closed cells within the expanded particles, including up to 100% closed cells. Däschlein et al. teaches that pigments are included in preferable amounts of from 0.1 to 2wt%. See ¶51.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0259329).
Watkins teach the foamed (i.e. expanded) pellets, beads, or particles as discussed in this action above, the rejection of which is incorporated herein by reference. The foamed (i.e. expanded) pellets have a density of from about 0.01 to about 0.3 g/cm3 (¶70). This overlaps the range of instant claims 9-10. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Watkins to produce foamed pellets having a density which meets the instant claim limitations of instant claims 9-10 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Watkins et al. does not specify whether the cells of the foams or foamed pellets are open or closed cell, and therefore, one of ordinary skill in the art would at once envisaged either open or closed cells within the expanded particles, including up to 100% closed cells.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art, that discussed above, fails to disclose that the expanded particles contain a plurality of cells satisfying a relationship of A > B, wherein A represents an average cell diameter at a surface layer part and B represents an average cell diameter at a central part. While Däschlein et al. (US 2016/0121524) teaches that the cells in the center are preferably less than 250 µm, Däschlein et al. (US 2016/0121524) specifically teaches that the cell size is low at the surface and increases towards the center (¶19), which is the opposite of what is recited in claim 11. Watkins teaches that the pellets of the invention have a gradient concentration of supercritical fluid (which corresponds to a blowing agent) with a lower concentration in an outer layer and a high concentration in the center of the pellet. This would produce less cells and/or smaller sized cells on the outer of the pellet with more and/or larger sized cells in the center of the pellet. See ¶53.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766